May 13, 2005


Mr. Grant Parker Harpold
Hargis & Harpold, L.L.P.
2 Riverway, Suite 1020
Houston, TX 77056
Mr. Kevin McEvily
McEvily & Flowers
1415 Louisiana, Suite 3200
Houston, TX 77002

RE:   Case Number:  03-0794
      Court of Appeals Number:  01-02-00084-CV
      Trial Court Number:  98-13492

Style:      CHON TRI A/K/A HIEN DINH NGUYEN AND THERAVADA BUDDHIST
      CORPORATION
      v.
      J.T.T. AND M.T.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Justice  Brister  and  Justice
Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |